Appeal by the defendant from a judgment of the County Court, Rockland County (Miller, J.), rendered January 11, 1984, convicting him of attempted murder in the second degree and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
A review of the record indicates that there was ample evidence, including the testimony of a psychiatrist called on behalf of the People, for the jury to reject the defendant’s affirmative defense of extreme emotional disturbance on the charge of attempted murder in the second degree (see, Penal Law § 125.25 [1] [a]; People v Casassa, 49 NY2d 668, cert denied 449 US 842; People v Patterson, 39 NY2d 288, affd 432 US 197). Thus, the verdict of guilty for the crime of attempted murder in the second degree must be upheld (see, People v Collins, 123 AD2d 778, 779, lv denied 69 NY2d 710; People v LaSalle, 105 AD2d 756).
Further, the sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Weinstein, Kunzeman and Harwood, JJ., concur.